COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00160-CR


MUTEKULWA GRACE                                                    APPELLANT
MWENEBATU A.K.A. MUTEKULWA
G. MWENEBATU

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1348578D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      In one point, appellant Mutekulwa Grace Mwenebatu a.k.a. Mutekulwa G.

Mwenebatu appeals the trial court’s judgment that reflects his conviction and

fifteen-year sentence for robbery.2 He does not ask us to reverse his conviction


      1
      See Tex. R. App. P. 47.4.
      2
      See Tex. Penal Code Ann. § 29.02(a) (West 2011).
or sentence. Instead, he argues only that the trial court’s judgment incorrectly

states that he entered a plea of true to one ground on which the State asked the

trial court to revoke his community supervision and to adjudicate his guilt. He

asks us to modify the judgment to show that he pleaded not true to that ground.

      After a grand jury indicted Mwenebatu for committing robbery, he pleaded

guilty, and the trial court deferred adjudication of his guilt and placed him on

community supervision for seven years.      Just over a year after Mwenebatu’s

placement on community supervision, the State filed a petition for the trial court

to adjudicate his guilt.   The State alleged that he had violated terms of his

community supervision by committing a new offense, by failing to complete

community service obligations, and by failing to verify that he had taken

prescribed medications.

      At a hearing on the State’s petition, Mwenebatu pleaded not true to the

allegation that he had committed a new offense, and he pleaded true to the other

two allegations.3 After receiving the parties’ evidence and arguments, the trial

court found all three allegations true. The parties then presented more evidence

and arguments on Mwenebatu’s punishment, and the trial court adjudicated his

guilt and sentenced him to fifteen years’ confinement. The trial court signed a

judgment that reflected the court’s adjudication of Mwenebatu’s guilt and his


      Mwenebatu’s pleas of true, standing alone, authorized the trial court to
      3

revoke his community supervision and to adjudicate his guilt. See Tapia v. State,
462 S.W.3d 29, 31 n.2 (Tex. Crim. App. 2015).


                                        2
sentence. The judgment stated that he had pleaded “True” to the allegations in

the State’s petition.

      Mwenebatu asks us to correct the trial court’s judgment to show that he

pleaded not true to the State’s first allegation and true to the second and third

allegations. We may reform a trial court’s judgment to make the judgment “speak

the truth.” Edwards v. State, 497 S.W.3d 147, 164 (Tex. App.—Houston [1st

Dist.] 2016, pet. ref’d) (quoting Asberry v. State, 813 S.W.2d 526, 529 (Tex.

App.—Dallas 1991, pet. ref’d)); see also Simon v. State, No. 02-11-00415-CR,

2013 WL 362783, at *1 n.2, *4 (Tex. App.—Fort Worth Jan. 31, 2013, no pet.)

(mem. op., not designated for publication) (reforming a judgment to correctly

reflect that an appellant had pleaded not true to an allegation in a petition to

adjudicate). Accordingly, we sustain Mwenebatu’s sole point, modify the trial

court’s judgment to reflect that he pleaded not true to the first allegation in the

State’s adjudication petition and true to the second and third allegations, and

affirm the judgment as modified. See Tex. R. App. P. 43.2(b).



                                                   /s/ Wade Birdwell
                                                   WADE BIRDWELL
                                                   JUSTICE

PANEL: SUDDERTH, C.J.; WALKER and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 1, 2018



                                        3